MEMORANDUM **
In these consolidated appeals, Lauterio Domingo German-Sanchez appeals the aggregate 36-month sentence imposed following his guilty-plea conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326, and revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
German-Sanchez contends that the district court procedurally erred by failing to explain the sentence adequately and respond to his mitigating arguments. We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The record reflects that the district court considered German-Sanchez’s mitigating arguments and adequately explained the sentence. See Rita v. United States, 551 U.S. 338, 358-59, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.